Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6, 8-9 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 2, it is noted that the applicant claims “a body; and a head”, wherein “the head is provided with a nozzle”. Further in claim 2, the applicant claims “the head is provided with a tip that is detachable; the nozzle is arranged in the tip”. It is unclear clear what the tip is detachable from. It is believed that the applicant is trying to claim the head has a detachable portion that includes the nozzle, however, the applicant should amend the claim to clarify. Claims 4, 6 and 12 are rejected for depending from claim 2.
With respect to claim 9, the limitation “a second seal ring” is unclear. It is noted that a first seal ring has not been claimed and therefore, the limitation of a second seal ring in indefinite. The applicant should amend the claim to depend from a claim in which a first seal ring has been claimed or amend the claim to clarify.
With respect to claims 10-11, it is noted that the claims depend from claim 6 and therefore proper antecedent basis is not provided for the limitations of the liquid pump and the battery is not provided.  It is noted that for examination purposes, claims 10-11 are being interpreted as depending from claim 8 and NOT claim 6, however, the applicant should amend the claims to clarify.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duineveld et al. (2014/0339340).
Duineveld discloses a stable water flosser comprising a body 12 and a head 14, wherein the head is provided with a nozzle 66, a chamber for storing air and liquids is provided in the head and is communicated to the nozzle, and a diameter of the chamber is larger than that of the nozzle (see annaoted figure below). 
Duineveld further teaches with respect to claim 7, wherein the head is further provided with an air conduit 38 and a liquid conduit 36 (see fig. 1). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duineveld et al. (2014/0339340) as applied to claim 1 above, and further in view of Defenbaugh et al. (2013/0177868).
Duineveld teaches the invention as substantially claimed and discussed above, however, does not specifically teach the head is provided with a tip that is detachable, the nozzle is arranged in the tip and the chamber is arranged at a connection between the head and the tip and the tip and the head are connected through threads.
Defenbaugh teaches with respect to claim 2, a water flosser comprising a body 12a, a head 20/20a (see fig. 8), wherein the head is provided with a nozzle, a chamber communicated to the nozzle and a diameter of the chamber is larger than that of the nozzle, wherein the head is provided with a tip that is detachable, the nozzle is arranged in the tip and the chamber is arranged at a connection between the head and the tip (see annotated figure) and further with respect to claim 12, wherein the tip and the head are connected through threads 64 (see fig. 6). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the head of Duineveld with the removable tip taught by Defenbaugh in order to easily replace worn out tips and to change the tip based on user preferences (see par. 3 of Defenbaugh).  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duineveld et al. (2014/0339340) as applied to claim 1 above, and further in view of Baca (2002/0079271) in view of Taylor et al. (2018/0263742).
Duineveld teaches the invention as substantially claimed and discussed above including a channel 67 is provided between the chamber and the nozzle 66, one end of the channel is communicated to the chamber and the other end of the channel is communicated to the nozzle (see annotated figure above), however, does not specifically teach a first seal ring and a mesh are provided an inlet of the channel.
Baca teaches with respect to 3, a water flosser comprising a body 301, a head 315 (see fig. 3), wherein the head is provided with a nozzle (see fig. 315), a chamber 302 communicated to the nozzle and a diameter of the chamber is larger than that of the nozzle, wherein the head is provided with a tip that is detachable (see fig. 3, par. 41), the nozzle is arranged in the tip and the chamber is arranged at a connection between the head and the tip (see fig. 3) a channel is provided between the chamber and the nozzle, one end of the channel is communicated to the chamber and the other end of the channel is communicated to the nozzle, a first seal ring is provided at an inlet of the channel (see par. 41 regarding the gasket, see annaoted figure below). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the head of Duineveld with the removable tip taught by Baca in order to easily replace worn out tips and to change the tip based on user preferences.  Duineveld/Baca teaches the invention as substantially claimed and discussed above, however, does not specifically teach a mesh is provided an inlet of the channel.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Taylor teaches a water flosser comprising a body 100 and a head 104, wherein the head is detachable from the body and a first seal ring 518 (par. 159) and a mesh 530 (par. 103) It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the head with the removable tip as taught by Duineveld/Baca to include a seal and a screen as taught by Taylor in order to prevent leaking of the fluid and providing filtration of the fluid.
With respect to claim 5, Duineveld teaches wherein a cross section of the channel is trapezoidal, an opening of the bottom of the channel is connected to the chamber an axis of the channel is perpendicular to an axis of the nozzle and the channel is communicated to the nozzle (see annotated figure 2 of Duineveld provided in the 102 rejection above). 

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duineveld et al. (2014/0339340) as applied to claim 1 above, and further in view of Defenbaugh et al. (2013/0177868) in view of Taylor et al. (2018/0263742).
Duineveld teaches the invention as substantially claimed and discussed above including a channel 67 is provided between the chamber and the nozzle 66, one end of the channel is communicated to the chamber and the other end of the channel is communicated to the nozzle (see annotated figure above), however, does not specifically teach a first seal ring and a mesh are provided an inlet of the channel.
Defenbaugh teaches with respect to claim 3, a water flosser comprising a body 12a, a head 20/20a (see fig. 8), wherein the head is provided with a nozzle, a chamber communicated to the nozzle and a diameter of the chamber is larger than that of the nozzle, wherein the head is provided with a tip that is detachable, the nozzle is arranged in the tip and the chamber is arranged at a connection between the head and the tip (see annotated figure). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the head of Duineveld with the removable tip taught by Defenbaugh in order to easily replace worn out tips and to change the tip based on user preferences (see par. 3 of Defenbaugh). Duineveld/Defenbaugh teaches the invention as substantially claimed and discussed above, however, does not specifically teach a first seal ring and a mesh are provided an inlet of the channel.
Taylor teaches a water flosser comprising a body 100 and a head 104, wherein the head is detachable from the body and a first seal ring 518 (par. 159) and a mesh 530 (par. 103) It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the head with the removable tip as taught by Duineveld/Defenbaugh to include a seal and a screen as taught by Taylor in order to prevent leaking of the fluid and providing filtration of the fluid.
With respect to claim 5, Duineveld teaches wherein a cross section of the channel is trapezoidal, an opening of the bottom of the channel is connected to the chamber an axis of the channel is perpendicular to an axis of the nozzle and the channel is communicated to the nozzle (see annotated figure 2 of Duineveld provided in the 102 rejection above). 

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duineveld et al. (2014/0339340) in view of Defenbaugh et al. (2013/0177868). as applied to claim 2 above, and further in view of Taylor et al. (2018/0263742).
Duineveld/Defenbauch teaches the invention as substantially claimed and discussed above including a channel 67 is provided between the chamber and the nozzle 66, one end of the channel is communicated to the chamber and the other end of the channel is communicated to the nozzle (see annotated figure above), however, does not specifically teach a first seal ring and a mesh are provided an inlet of the channel.
Taylor teaches a water flosser comprising a body 100 and a head 104, wherein the head is detachable from the body and a first seal ring 518 (par. 159) and a mesh 530 (par. 103) It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the head with the removable tip as taught by Duineveld/Defenbaugh to include a seal and a screen as taught by Taylor in order to prevent leaking of the fluid and providing filtration of the fluid.
With respect to claim 6, Duineveld teaches wherein a cross section of the channel is trapezoidal, an opening of the bottom of the channel is connected to the chamber an axis of the channel is perpendicular to an axis of the nozzle and the channel is communicated to the nozzle (see annotated figure 2 of Duineveld provided in the 102 rejection above). 

Claim(s) 8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duineveld et al. (2014/0339340) as applied to claim 1 above, and further in view of Thomas et al. (2008/0008979) (see 112 rejection above regarding the dependency of claims 10-11).
Duineveld teaches with respect to claim 8, wherein the body is provided with an upper cover, a lower cover, a reservoir 16, a liquid pump 20, a battery 24, an air pump 22 and a control system 26, a mounting is provided on the upper cover (see annotated figure below), the battery is configured to supply power to the liquid pump, the air pump and the control system (see par. 11), the liquid pump is configured to supply liquid to the head and the air pump is configured to supply air to the head, the control system is configured to control on and off of the liquid pump and the air pump (see pars. 11-12). Duineveld teaches the invention as substantially claimed and discussed above, however, does not specifically teach the reservoir is provided with a reservoir cover and the mounting is a mounting hole.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Thomas teaches a water flosser comprising a body provided with an upper cover (the upper portion of the body 15), a lower cover (the lower portion of body 15), a reservoir 45, a liquid pump 75, a battery 80 and a control system (par. 52), a mounting hole (see figs. 9, 18a, such that head 20 is inserted into body) provided on the upper cover, the reservoir is provided with a reservoir cover (at 50, see par. 49). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the reservoir taught by Duineveld with the reservoir cover as taught by Thomas in order to easily refill the reservoir. Further it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the mounting taught by Duineveld with the mounting hole taught by Thomas since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04, VI, A). Such that the mounting hole is on the head of Duineveld which accepts a mounting protrusion on the body and Thomas teaches a mounting hole on the body which accepts a mounting protrusion on the head.
With respect to claim 6, Duineveld teaches the invention as substantially claimed and discussed above including the liquid pump 20 is communicated to the reservoir 16 through a pipe (see fig. 1, see annaoted figure above with respect to claim 8) and the liquid pump is communicated to the head through a liquid inlet pip (see fig. 1, see annaoted figure above with respect to claim 8) and the air pump 22 is communicated to the head through an air inlet pipe (see fig. 1, see annaoted figure above with respect to claim 8), however, does not specifically teach the pipe is a suction pipe.
Thomas teaches the water flosser wherein the liquid pump is communicated to the reservoir through a suction pipe 100 (pars. 6, 62-64). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the pipe of Duineveld to be a suction pipe as taught by Thomas in order to use a well-known piston pump for delivering the fluid form the reservoir to the head. 
With respect to claim 11, Duineveld teaches the invention as substantially claimed and discussed above, however, does not specifically teach a side of a bottom of the body is provided with a charging interface through which the battery is charged.
Thomas teaches the water flosser wherein a side of a bottom of the body is provided with a charging interface 63 through which the battery is charged (par. 59). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the body of Duineveld to include a charging interface as taught by Thomas in order to easily recharge a recharge battery of the device. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duineveld et al. (2014/0339340) as applied to claim 1 above, and further in view of Duineveld et al. (2009/0317758).
Duinevel’340 teaches the invention as substantially claimed and discussed above, however, does not specifically teach a second seal ring is provided on the body for sealing a connection of the head and the body.
Duineveld’758 teaches a water flosser comprising a body and a head wherein a second seal ring 22/86/161 is provided on the body for sealing a connection of the head and the body (pars 3, 5, 29, 32, 44, 51). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Duinevel’340 to includes a sealing ring between the head and body as taught by Duineveld’758 in order to provide a fluid sealing connection between the head and body in order to prevent leaking (see abstract, par. 3). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        9/13/2022